EXHIBIT 10.1

 

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

EXECUTION COPY

 

Bank of America, N.A.

c/o Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

 

November 18, 2005

 

To: Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

Re: Call Option Transaction

 

Reference:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Bank of America, N.A. (“BofA”), and Sonic
Automotive, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous letter and serve as the final documentation for this Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Prospectus Supplement dated
November 18, 2005 to the Prospectus dated August 16, 2002 (as so supplemented,
the “Prospectus”) (relating to the USD 150,000,000 principal amount of 4.25%
Convertible Senior Subordinated Notes due 2015, (the “Convertible Notes” and
each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty pursuant to an Indenture dated as of November 18, 2005,
2005 between Counterparty and U.S. Bank National Association, as trustee, as
supplemented (the “Indenture”). In the event of any inconsistency among the
terms defined in the Prospectus, the Indenture and this Confirmation, this
Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if BofA and Counterparty had executed an agreement in such form (but without any
Schedule except for the election that (i) the laws of the State of New York be
the governing law, (ii) United States dollars be the Termination Currency and
(iii) with respect to Counterparty, the definition of “Specified Transaction” be



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

amended such that “Specified Transaction” shall mean any transaction or
transactions which would otherwise be deemed to be a “Specified Transaction”
pursuant to the terms of the Agreement where the aggregate principal amount of
such Specified Transaction or Transactions shall be not less than USD 25
million) on the Trade Date. In the event of any inconsistency between provisions
of that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. The parties
hereby agree that no Transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

 

Trade Date:

   November 18, 2005

Option Style:

   “Modified American”, as set forth under “Exercise and Valuation” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   BofA

Shares:

   Class A common stock of Counterparty, par value USD 0.01 per Share (Exchange
symbol “SAH”)

Number of Options:

   75,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Option Entitlement:

   As of any date, a number equal to the Conversion Rate as of such date (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 1701(c), 1701(d) or 1704(b) of the
Indenture), for each Convertible Note.

Strike Price:

   USD 24.14

Premium:

   USD 12,900,000

Premium Payment Date:

   November 23, 2005

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares Exercise and Valuation:     

Exercise Period(s):

   Notwithstanding the Equity Definitions, each period commencing on the date a
notice of conversion is submitted to Counterparty by a holder of Convertible
Notes

 

2



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

     to and including the Exchange Business Day immediately following receipt of
such notice; provided that if by October 30, 2010 Counterparty has specified
November 30, 2010 as a redemption date for the Convertible Notes pursuant to the
terms of the Indenture, there shall be a single Exercise Period for Exerciseable
Options with respect to any Convertible Notes surrendered for conversion
following Counterparty’s notice of such redemption and the final day of such
Exercise Period shall be the Exchange Business Day immediately preceding the
redemption date.

Exerciseable Options:

   In respect of each Exercise Period, a number of Options equal to fifty
percent of the number of Convertible Notes surrendered to Counterparty for
conversion with respect to such Exercise Period but no greater than the Number
of Options.

Expiration Time:

   The Valuation Time.

Expiration Date:

   November 29, 2010 or if such date is not a Business Day, the immediately
preceding Business Day.

Multiple Exercise:

   Applicable, as described under Exerciseable Options above.

Automatic Exercise:

   Applicable; and means that the Exerciseable Options in respect of each
Exercise Period shall be deemed to be exercised on the Expiration Date for such
Exercise Period; provided that such Exerciseable Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to BofA.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options, Counterparty must notify BofA (in writing or orally) at
least one Exchange Business Day prior to the first day of the Cash Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options and (ii) the first day of the Cash Settlement Averaging Period and the
Settlement Date; provided that if Counterparty has specified November 30, 2010
as a redemption date for the Convertible Notes pursuant to the terms of the
Indenture, such notice may be given on or prior to the Expiration Date for such
Exerciseable Options and need only specify the number of such Exerciseable
Options.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

 

3



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Market Disruption Event:

   Section 4.3(a)(ii) is hereby amended by adding after the words “or Share
Basket Transaction” in the first line thereof a phrase “a failure by the
Exchange or Related Exchange to open for trading during its regular trading
session or” and replacing the phrase “during the one-half hour period that ends
at the relevant Valuation Time” with the phrase “prior to 1:00 p.m. on such
Exchange Business Day of an aggregate one half hour period”. Settlement Terms:
    

Settlement Method:

   Net Share Settlement

Net Share Settlement:

   BofA will deliver to Counterparty, on the Settlement Date, a number of Shares
equal to the Net Shares in respect of an Option exercise. In no event will the
Net Shares be less than zero.

Net Shares:

   In respect of any Option exercised or deemed exercised, for each Option, a
number of Shares equal to (i) the Option Entitlement multiplied by (ii) the sum
of the quotients, for each Valid Day during the Cash Settlement Averaging Period
for such Option, of (A) the Relevant Price on such Valid Day, less the Strike
Price, divided by (B) the Relevant Price on such Valid Day, divided by (iii) 25.
BofA will deliver cash in lieu of any fractional Shares valued at the Revelant
Price on such Valid Day; provided, however, that if the calculation contained in
clause (A) above results in a negative number, such number shall be replaced
with the number “zero”.

Valid Day:

   An Exchange Business Day on which the Exchange is open for trading during its
regular trading session and there is no Market Disruption Event with respect to
the Shares.

Relevant Price:

   In respect of any Option exercised or deemed exercised, the per Share
volume-weighted average price for each of the 25 consecutive Valid Days during
the Cash Settlement Averaging Period as displayed under the heading “Bloomberg
VWAP” on Bloomberg page SAH <equity> AQR (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Valid Day
(or if such volume-weighted average price is unavailable, the market value of
one Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method).

Cash Settlement Averaging Period:

   For any Exercisable Options, the 25 consecutive Valid Days commencing on and
including the second Exchange Business Day following the receipt by Counterparty
of a notice of voluntary conversion by a holder of the corresponding Convertible
Notes; provided

 

4



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

     that, if Counterparty has specified November 30, 2010 as a redemption date
for the Convertible Notes pursuant to the terms of the Indenture by October 30,
2010, for any Exercisable Options that correspond to Convertible Notes
surrendered for conversion following the issuance by Counterparty of the notice
of such redemption, the 25 consecutive Valid Days commencing on the first
scheduled Exchange Business Day following the redemption date.

Settlement Date:

   For any Exerciseable Options relating to the conversion of Convertible Notes,
the settlement date for Shares to be delivered under such Convertible Notes
under the terms of the Indenture.

Other Applicable Provisions:

   The provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option.

Failure to Deliver:

   Applicable

3. Additional Terms applicable to the Transaction:

    

Adjustments applicable to the Transaction:

    

Potential Adjustment Events:

   Notwithstanding Section 9.1(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 1704 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Section 1701(c), 1701(d) or 1704(b) of the Indenture.

Method of Adjustment:

   Calculation Agent Adjustment, and means that, notwithstanding Section 9.1(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 1701(c), 1701(d)
or 1704(b) of the Indenture), the Calculation Agent will make a corresponding
adjustment to any one or more of the Strike Price, Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction.

Extraordinary Events applicable to the Transaction:

    

Merger Events:

   Notwithstanding Section 9.2(a) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 1705 of the
Indenture.

 

5



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Consequence of Merger Events:

  

Notwithstanding Section 9.3 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, Strike Price, Number of Options, the Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction; provided however that such adjustment shall (a) assume that, in the
case of a “Public Acquirer Change of Control” (as defined in the Indenture), the
Counterparty does not make the election provided in Section 1701(d) of the
Indenture and (b) be made without regard to any adjustment to the Conversion
Rate for the issuance of additional shares as set forth in Section 1701(c) of
the Indenture.

Additional Termination Events:    If an event of default with respect to
Counterparty shall occur under the terms of the Convertible Notes as set forth
in Section 501 of the Indenture, then such event shall constitute an Additional
Termination Event applicable to this Transaction and, with respect to such event
(i) Counterparty shall be deemed to be the sole Affected Party and the
Transaction shall be the sole affected transaction and (ii) BofA shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. For the avoidance of doubt, the provisions of paragraph 9(r)
shall apply to any amount that is payable by BofA to Counterparty pursuant to
this Section 3. 4. Calculation Agent:    BofA, whose calculations and
determinations shall be made in good faith and in a commercially reasonable
manner, including with respect to calculations and determinations that are made
in its sole discretion.

 

5. Account Details:

 

(a)    Account for payments to Counterparty:      Bank Name:    Bank of America
     Bank Address:    Jacksonville, FL      Routing Nbr Wires Only:    XXXX     
Account Name:    Sonic Automotive, Inc      Account No:    XXXX      Account for
delivery of Shares to Counterparty:     

Sonic Automotive, Inc.

    

c/o Wachovia account #XXXX to be settled via DWAC

(b)    Account for payments to BofA:           Bank of America, N.A.     

 

6



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

San Francisco, CA

SWIFT: BOFAUS65

Bank Routing: XXXX

Account Name: Bank of America

Account No. : XXXX

 

Account for delivery of Shares from BofA:

 

    DTC XXXX

    Acct Name: Bank of America NA

    Acct #: XXXX

 

6. Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

The Office of BofA for the Transaction is: Charlotte

 

Bank of America, N.A.

c/o Banc of America Securities LLC

Equity Financial Products

9 West 57th Street, 40th Floor

New York, NY 10019

Telephone No.: 212-583-8142

Facsimile No.: 212-326-9882

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

 

Sonic Automotive, Inc.

6415 Idlewild Rd, Suite 109

Charlotte NC 28212

Attention: Greg D. Young

Chief Accounting Officer

Telephone No.: (704) 566-2400

Facsimile No.: (704) 566-6031

 

  (b) Address for notices or communications to BofA:

 

Bank of America, N.A.

c/o Banc of America Securities LLC

Equity Financial Products

Attention: Legal Department

9 West 57th Street, 40th Floor

New York, NY 10019

Facsimile No.: 212-326-8610

 

8. Representations and Warranties of Counterparty

 

The representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”) dated as of November 18, 2005
among Counterparty, Banc of America Securities LLC, J.P. Morgan Securities Inc.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the

 

7



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

“Underwriters”) are true and correct and are hereby deemed to be repeated to
BofA as if set forth herein. Counterparty hereby further represents and warrants
to BofA that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in (i) a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation,
(iii) any material order, writ, injunction or decree of any court or
governmental authority or agency, or (iv) any agreement or instrument to which
Counterparty or any of its “significant subsidiaries” (as defined in Regulation
S-X) is a party or by which Counterparty or any of its “significant
subsidiaries” (as defined in Regulation S-X) is bound or to which Counterparty
or any of its “significant subsidiaries” (as defined in Regulation S-X) is
subject, a breach of which would have a material adverse effect on
Counterparty’s ability to perform under this Confirmation, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, or breach or constitute a default under any agreements and
contracts of Counterparty and its “significant subsidiaries” (as defined in
Regulation S-X) filed as exhibits to Counterparty’s Annual Report on Form 10-K
for the year ended December 31, 2004, incorporated by reference in the
Prospectus.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) It is an “eligible contract participant” (as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”) because
one or more of the following is true:

 

Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

  (A) Counterparty has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

8



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

  (C) Counterparty has a net worth in excess of USD 1,000,000 and has entered
into this Agreement in connection with the conduct of Counterparty’s business or
to manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

 

  (e) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to BofA an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation.

 

  (b) Amendment. If the Underwriters exercise their right to purchase additional
Convertible Notes as set forth therein, then, at the discretion of Counterparty,
BofA and Counterparty will either enter into a new confirmation or amend this
Confirmation to provide for such increase in Convertible Notes (but on pricing
terms acceptable to BofA and Counterparty) (such additional confirmation or
amendment to this Confirmation to provide for the payment by Counterparty to
BofA of the additional premium related thereto).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and upon any view expressed by
the other party or any of its agents; and (v) it is entering into this
Transaction with a full understanding of the terms, conditions and risks thereof
and it is capable of and willing to assume those risks.

 

  (d) Share De-listing Event. If at any time during the period from and
including the Trade Date, to and including the Expiration Date, the Shares cease
to be listed or quoted on the Exchange (a “Share De-listing”) for any reason
(other than a Merger Event as a result of which the shares of common stock
underlying the Options are listed or quoted on The New York Stock Exchange, The
American Stock Exchange or the NASDAQ National Market (or their respective
successors) (the “Successor Exchange”)) and are not immediately re-listed or
quoted as of the date of such de-listing on the Successor Exchange, then such
event shall constitute an Additional Termination Event hereunder; provided that
(i) Counterparty shall be the sole Affected Party with respect to such event and
(ii) BofA shall have the right to designate an Early Termination Date with
respect thereto.

 

  (e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give BofA a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
2.6 million or (ii) more than 350,000 less than the number of Shares included in
the immediately preceding Repurchase Notice. Counterparty agrees to indemnify
and hold harmless BofA and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents

 

9



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to BofA’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide BofA with a Repurchase Notice on the day and in the manner specified
in this Section 9(e), and to reimburse, within 30 days, upon written request,
each of such Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person as a result of Counterparty’s failure to provide BofA with a
Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable for any settlement of any proceeding contemplated by this paragraph
that is effected without its written consent, but if settled with such consent
or if there be a final judgment for the plaintiff, Counterparty agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding contemplated by this paragraph that is in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph (e) is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty under such paragraph, in lieu of indemnifying such Indemnified
Person thereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph (e) are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Party at law or in equity. The indemnity and contribution agreements contained
in this paragraph (e) shall remain operative and in full force and effect
regardless of the termination of this Transaction.

 

  (f) Regulation M. Counterparty was not on the Trade Date and is not on the
date hereof engaged in a distribution, as such term is used in Regulation M
under the Securities Exchange Act of 1934, as amended (“Exchange Act”), of any
securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M and (ii) the distribution of the Convertible Notes. Counterparty
shall not, until the fifth Exchange Business Day immediately following the Trade
Date, engage in any such distribution.

 

  (g) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

10



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

  (h) Number of Repurchased Shares. Counterparty represents that it could have
purchased Shares, in an amount equal to the product of the Number of Options and
the Option Entitlement, on the Exchange or otherwise, in compliance with
applicable law, its organizational documents and any orders, decrees,
contractual agreements binding upon Counterparty, on the Trade Date.

 

  (i) Board Authorization. Each of this Transaction and the issuance of the
Convertible Notes was approved by Counterparty’s board of directors and, prior
to any exercise of Options hereunder, Counterparty’s board of directors will
have duly authorized any repurchase of Shares pursuant to this Transaction.
Counterparty further represents that there is no internal policy, whether
written or oral, of Counterparty that would prohibit Counterparty from entering
into any aspect of this Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

 

  (j) Transfer or Assignment. Neither party may transfer any of its rights or
obligations under this Transaction without the prior written consent of the
non-transferring party; provided that if, as determined at BofA’s sole
discretion, (x) its “beneficial ownership” (within the meaning of Section 16 of
the Exchange Act and rules promulgated thereunder) exceeds 8% of Counterparty’s
outstanding Shares or (y) the product of the Number of Options and the Option
Entitlement exceeds 15% of Counterparty’s outstanding Shares, BofA may transfer
or assign a number of Options sufficient to reduce such “beneficial ownership”
to 7.5% or such product to 14.5%, as the case may be, to any third party with a
rating for its long term, unsecured and unsubordinated indebtedness of A+ or
better by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A1
or better by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute agency rating mutually agreed by Counterparty and BofA. If, in the
discretion of BofA, BofA is unable to effect such transfer or assignment after
its commercially reasonable efforts on pricing terms reasonably acceptable to
BofA and within a time period reasonably acceptable to BofA, BofA may designate
any Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that its “beneficial
ownership” following such partial termination will be equal to or less than 8%,
or the product of the Number of Options and the Option Entitlement will be less
than 15.0%, as the case may be. In the event that BofA so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement and Section 9(m) hereof as if
(i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminated Portion, (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(o) shall apply to any amount that is payable by BofA to Counterparty
pursuant to this sentence). Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any shares or other securities to or from Counterparty, BofA
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform BofA’s obligations in
respect of this Transaction and any such designee may assume such obligations.
BofA shall be discharged of its obligations to Counterparty to the extent of any
such performance.

 

  (k) Staggered Settlement. BofA may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (a) in such notice, BofA will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date on a payment versus delivery
basis;

 

11



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

  (b) the aggregate number of Shares that BofA will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that BofA would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (c) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by BofA in the notice referred to
in clause (a) above.

 

  (l) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

 

  (m) Additional Provisions.

 

(i) Notwithstanding Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, if, with respect to the transactions contemplated hereunder, (A) an
Early Termination Date with respect to any Event of Default or any Termination
Date, (B) a Merger Date with respect to any Merger Event (for the purpose of
this provision, solely relating to the Merger Event contemplated by
Section 9.2(a)(iii) of the Equity Definitions and which event shall not result
from any action taken by, or within the control of, Counterparty), or (C) a date
as of which Section 9.6(c)(ii)(A) or Section 9.6(c)(ii)(B) of the Equity
Definitions applies with respect to any Extraordinary Event shall occur (any
such date, the “Relevant Date”), then in lieu of calculating any payments
hereunder pursuant to Section 6(e) of the Agreement or Section 9.7 of the Equity
Definitions, as applicable, the Calculation Agent, in its sole discretion, shall
determine the amount payable by BofA to Counterparty, on the following basis:

 

(1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the Number of Options;

 

(2) the Settlement Method shall be Net Share Settlement,

 

(3) BofA shall deliver to Counterparty the Net Share Settlement Amount on the
Settlement Date with respect to such Relevant Date; and

 

(4) Net Share Settlement Amount shall mean the number of Shares equal to the sum
of (A) a fraction (x) the numerator of which is the product of (a) the Strike
Price Differential on such Relevant Date, (b) the Number of Options and (c) the
Option Entitlement, and (y) the denominator of which is the Relevant Price on
such date and (B) the product of (x) the additional Shares per Option (the
“Additional Shares”) determined by reference to the table attached as Annex A
hereto based on the date on which such Relevant Date occurs and the Relevant
Price on such date, (y) the Number of Options, and (z) the Option Entitlement.

 

12



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

(5) with respect to the determination of Additional Shares, if the actual
Relevant Price is between two Relevant Price amounts in the table or the
Relevant Date is between two Relevant Dates in the table, the Additional Shares
shall be determined by a straight-line interpolation between the number of
Additional Shares set forth for the next higher and next lower Relevant Price
amounts and the two nearest Relevant Dates, as applicable, based on a 365-day
year.

 

(6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, in its reasonable discretion, shall correspondingly adjust
the Additional Shares and/or the Relevant Prices (as set forth in the table in
Annex A hereto) as of any date of such adjustments. For the avoidance of doubt,
any adjustment made to the Additional Shares and/or the Relevant Prices (each as
set forth in the table in Annex A hereto) shall be consistent with (i) the
adjustments made pursuant to the provisions of this Section 9(m)(iv) if such
adjustments were the result of an event which was outside of Counterparty’s
control, and (ii) the adjustments made to pursuant to the applicable provisions
of this Confirmation if such adjustments were the result of an event which was
within Counterparty’s control.

 

(ii) For the avoidance of doubt, for the purposes of any calculation made by the
Calculation Agent with respect to this Transaction pursuant to Section 9.1(c) of
the Equity Definitions and relating to any Potential Adjustment Event that is
within Counterparty’s control, such calculations shall be made based upon the
Calculation Agent’s determination of the fair market value of the Shares or
Options under the then prevailing circumstances, such determination may factor
in any loss or cost incurred in connection with our terminating, liquidating, or
re-establishing hedge positions relating to the Shares in connection with the
Transaction and the Calculation Agent shall, in its sole discretion, make
corresponding adjustments to the Additional Shares contained in Annex A hereto
and, if applicable, to the Reference Prices contained in such Annex A.

 

  (n) Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Event, BofA shall have the right to
set off any obligation that it may have to Counterparty under this Confirmation,
including without limitation any obligation to make any payment of cash or
delivery of Shares to Counterparty, against any obligation Counterparty may have
to BofA under any other agreement between BofA and Counterparty relating to
Shares (each such contract or agreement, a “Separate Agreement”), including
without limitation any obligation to make a payment of cash or a delivery of
Shares or any other property or securities. For this purpose, BofA shall be
entitled to convert any obligation (or the relevant portion of such obligation)
denominated in one currency into another currency at the rate of exchange at
which it would be able to purchase the relevant amount of such currency, and to
convert any obligation to deliver any non-cash property into an obligation to
deliver cash in an amount calculated by reference to the market value of such
property as of the Early Termination Date, as determined by the Calculation
Agent in its sole discretion; provided that in the case of a set-off of any
obligation to release or deliver assets against any right to receive fungible
assets, such obligation and right shall be set off in kind and; provided further
that in determining the value of any obligation to deliver Shares, the value at
any time of such obligation shall be determined by reference to the market value
of the Shares at such time, as determined in good faith by the Calculation
Agent. If an obligation is unascertained at the time of any such set-off, the
Calculation Agent may in good faith estimate the amount or value of such
obligation, in which case set-off will be effected in respect of that estimate,
and the relevant party shall account to the other party at the time such
obligation or right is ascertained.

 

13



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

  (o) Status of Claims in Bankruptcy. BofA acknowledges and agrees that this
confirmation is not intended to convey to BofA rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided,
however, that nothing herein shall limit or shall be deemed to limit BofA’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to this Confirmation and the Agreement;
and provided further, that nothing herein shall limit or shall be deemed to
limit BofA’s rights in respect of any transaction other than the Transaction

 

  (p) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
BofA to Counterparty (i) pursuant to Section 9.7 of the Equity Definitions or
(ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty may request BofA to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) (except that Counterparty shall
not make such an election in the event of a Nationalization or Insolvency or a
Merger Event, in each case, in which the consideration to be paid to holders of
Shares consists solely of cash, or an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default of the type described in
(x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or (y) a
Termination Event of the type described in Section 5(b)(i), (ii), (iii), (iv),
(v) or (vi) of the Agreement, in the case of both (x) and (y), that resulted
from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to BofA, confirmed in writing within one Currency
Business Day, no later than 12:00 p.m. New York local time on the Merger Date,
the date of the occurrence of the Nationalization or Insolvency or the Early
Termination Date, as applicable; provided that if Counterparty does not validly
request BofA to satisfy its Payment Obligation by the Share Termination
Alternative, BofA shall have the right, in its sole discretion, to satisfy its
Payment Obligation by the Share Termination Alternative. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated as set forth
in Section 6(e) with respect to (i) this Transaction and (ii) all other
Transactions, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

 

Share Termination Alternative:    Applicable and means that BofA shall deliver
to Counterparty the Share Termination Delivery Property on the date when the
Payment Obligation would otherwise be due pursuant to Section 9.7 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit

 

14



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

     Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. Share Termination
Unit Price:    The value to BofA of property contained in one Share Termination
Delivery Unit on the date such Share Termination Delivery Units are to be
delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to BofA at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    One Share or, if a
Merger Event has occurred and a corresponding adjustment to this Transaction has
been made, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Merger Event, as determined by the Calculation Agent. Failure to
Deliver:    Applicable Other applicable provisions:    If this Transaction is to
be Share Termination Settled, the provisions of Sections 6.6, 6.7, 6.8, 6.9 and
6.10 (as modified above) of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-Settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to this Transaction means that Share Termination Settlement
is applicable to this Transaction.

 

  (q) Governing Law. New York law (without reference to choice of law doctrine).

 

  (r) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party (i)
certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

15



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

  (s) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (t) Right to Extend. BofA may extend any Settlement Date or any other date of
delivery by BofA, with respect to some or all of the Options hereunder, if BofA
determines, in its discretion, that such extension is reasonably necessary to
enable BofA to effect purchases of Shares in connection with its hedging
activity hereunder in a manner that would, if BofA were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal and
regulatory requirements.

 

  (u) Registration/Private Placement Procedures. Counterparty hereby agrees that
if, in the good faith reasonable judgment of BofA, the Shares (“Hedge Shares”)
acquired by BofA for the purpose of hedging its obligations pursuant to this
Transaction cannot be sold in the public market by BofA without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow BofA to sell the Hedge Shares in a registered offering, make
available to BofA an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to BofA,
substantially in the form of a underwriting agreement customary for a registered
secondary offering; provided however, that if BofA, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 9(u) shall apply at the election of Counterparty, (ii) in order to allow
BofA to sell the Hedge Shares in a private placement (a “Private Placement
Settlement”), enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance reasonably satisfactory to BofA using
commercially reasonable judgments (in which case, the Calculation Agent shall
make any adjustments to the terms of this Transaction which are necessary, in
its reasonable judgment, to compensate BofA for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); provided that Counterparty may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by Counterparty to BofA (or any
affiliate designated by BofA) of the Hedge Shares or the exemption pursuant to
Section 4(1) or Section 4(3) of the Securities Act for resales of the Hedge
Shares by BofA (or any such affiliate of BofA), or (iii) purchase the Hedge
Shares from BofA at the Closing Price on such Trading Days, and in the amounts,
requested by BofA.

 

16



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Chris Hutmaker, Facsimile No. 212-326-9882.

 

Yours faithfully, Bank of America, N.A. By:  

/s/ Eric P. Hambleton

--------------------------------------------------------------------------------

    Eric P. Hambleton Title:   Authorized Signatory

 

Agreed and Accepted as of the Trade Date: Sonic Automotive, Inc. By:  

/s/ Stephen K. Coss

--------------------------------------------------------------------------------

Authorized Signatory Name:   Stephen K. Coss



--------------------------------------------------------------------------------

LOGO [g16562logo1.jpg]

EQUITY FINANCIAL PRODUCTS GROUP

 

Annex A

 

Relevant

--------------------------------------------------------------------------------

   Relevant Price


--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   $5.00 or
less


--------------------------------------------------------------------------------

   $10.00


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

   $40.00


--------------------------------------------------------------------------------

   $45.00


--------------------------------------------------------------------------------

   $50.00 or
more


--------------------------------------------------------------------------------

5/30/2006

   0.6275    3.4800    7.1494    10.6618    12.3180    8.2642    5.7055   
3.9940    2.7946    1.9208

11/30/2006

   0.4174    2.8473    6.3432    9.8627    11.6038    7.6578    5.2056    3.5905
   2.4747    1.6724

5/30/2007

   0.2549    2.2454    5.5222    9.0282    10.8527    7.0214    4.6847    3.1741
   2.1488    1.4230

11/30/2007

   0.1346    1.6641    4.6564    8.1189    10.0272    6.3239    4.1190    2.7278
   1.8048    1.1646

5/30/2008

   0.0581    1.1345    3.7679    7.1443    9.1321    5.5709    3.5160    2.2602
   1.4517    0.9055

11/30/2008

   0.0175    0.6684    2.8432    6.0668    8.1285    4.7339    2.8593    1.7647
   1.0893    0.6492

5/30/2009

   0.0028    0.3080    1.9187    4.8849    7.0039    3.8083    2.1552    1.2541
   0.7323    0.4093

11/30/2009

   0.0001    0.0795    1.0080    3.5193    5.6613    2.7356    1.3868    0.7370
   0.3995    0.2056

5/30/2010

   0.0000    0.0035    0.2632    1.9333    3.9873    1.4884    0.6036    0.2822
   0.1456    0.0711

11/30/2010

   0.0000    0.0000    0.0000    0.0955    1.2245    0.0991    0.0442    0.0294
   0.0182    0.0093

1/5/2011

   0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000
   0.0000    0.0000